     Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 1 of 13 PAGEID #: 354




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                                  :
                                                               :
                   Plaintiff,                                  :    Case No. 3:12-cr-00091
                                                               :
          v.                                                   :
                                                               :    Judge Thomas M. Rose
    RONNIE D. BROWN,                                           :
                                                               :
                   Defendant.                                  :

______________________________________________________________________________

      ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR EARLY
                              RELEASE (DOC. 52)
______________________________________________________________________________

         This case is before the Court on the Motion for Early Release (Doc. 52) (the “Motion”),

filed by Ronnie D. Brown (“Brown”). Brown is currently incarcerated at Milan FCI [Federal

Correctional Institution] in Michigan. He asks the Court to commute his sentence or grant him an

early release to home confinement in response to the COVID-19 pandemic. (Doc. 52 at PAGEID

# 327.) The United States (the “Government”) filed a Response to the Motion (Doc. 53) (the

“Response”), in which the Government opposes the Motion. Brown then filed a reply in support

of the Motion (the “Reply”). (Doc. 54.) The matter is ripe for review.1 For the reasons discussed


1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2]
the lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.”
18 U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-
34 (6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner
may take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all
administrative rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners
who seek compassionate release have the option to take their claim to federal court within 30 days, no matter the
appeals available to them”) (internal quotation marks omitted) (alterations adopted); United States v. Ruffin, 978
F.3d 1000, 1004 (6th Cir. 2020) (“defendants now may bring reduction-of-sentence motions on their own once they
exhaust any administrative remedies or wait 30 days from the date they request relief from the Bureau of Prisons”).
Here, the Court previously denied a similar motion by Brown because he had not fulfilled the statute’s exhaustion
requirement. (Doc. 51.) However, Brown now says that he made a request to the Warden and that the Warden

                                                           1
   Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 2 of 13 PAGEID #: 355




below, the Court DENIES Brown’s Motion.

    I.       BACKGROUND

         Brown appeared before the undersigned on two separate matters, Case Numbers 3:11-cr-

173 and 3:12-cr-91. In Case Number 3:11-cr-173, the Government filed a two-count Superseding

Indictment, charging Brown with violating 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(i) for possession

with intent to distribute more than 100 grams of heroin, as well as violating 18 U.S.C. § 924(c) for

possession of a firearm in furtherance of a drug trafficking crime. (No. 3:11-cr-173 at Doc. 25.)

Brown pleaded guilty to both counts. (See id. at Doc. 48.) The charges arose from the recovery

of bags of drugs and a loaded semi-automatic handgun from a vehicle that Brown had crashed

while driving under the influence of alcohol. (See id. at Doc. 39.) Brown had lost control of the

vehicle, crossed over a median, struck a tree, rolled, and stopped in front of a public building. (Id.)

Brown had intended to sell the drugs—confirmed to contain heroin and weigh over 100 grams—

for profit. (Id.)

         In Case Number 3:12-cr-91, the Government filed a single-count Indictment, charging

Brown with violating 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), and 846 for conspiracy to possess

with intent to distribute more than five kilograms of cocaine. (No. 3:12-cr-91 at Doc. 3.) Brown

pleaded guilty to the charge. (See No. 3:12-cr-91 at Doc. 24.) The charges arose from Brown’s

involvement in a drug trafficking organization for which Brown supplied large quantities of

cocaine. (See id. at Doc. 15.) During their investigation, officers recovered over three kilograms

of cocaine, two loaded pistols, and thousands of dollars in cash. (Id.) Officers separately recovered

approximately $50,000 in U.S. currency from Brown’s vehicle, as well as $170,000 in U.S.



denied it, although he does not provide any evidence of that process. (Doc. 52 at PAGEID # 327.) Regardless, the
Government does not contest exhaustion (see, e.g., Doc. 53 at PAGEID # 337), so the Court proceeds with the
understanding that Brown could move for compassionate release on his own behalf.

                                                        2
   Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 3 of 13 PAGEID #: 356




currency (which represented drug proceeds obtained by Brown), empty kilogram wrappers, and a

firearm from Brown’s apartment. (Id.) During the time period relevant to the Indictment, Brown

had supplied in excess of five kilograms of cocaine to other individuals. (Id.)

          After pleading guilty in both cases, Brown was initially sentenced to a total term of 144

months imprisonment and five years of supervised release. (No. 3:11-cr-173 at Doc. 48; No. 3:12-

cr-91 at Doc. 24.) The Court subsequently granted a motion that Brown filed pursuant to 18 U.S.C.

§ 3582, reducing Brown’s total term of imprisonment to 127 months. (No. 3:12-cr-91 at Doc. 45.)

The Final Presentence Investigation Report (“PSI”) regarding Brown provided additional

information about the circumstances of the offenses, and it identified seven other adult criminal

convictions and numerous other minor convictions. (PSI ¶¶ 10, 18, 24-33, 64-71.) The PSI also

indicated that Brown showed remorse for his actions. (Id. at ¶ 37-38.) Brown is currently 41 years

old and has an anticipated release date of June 12, 2022. See https://www.bop.gov/inmateloc.

    II.      ANALYSIS

          A. Legal Standards

          A district court has limited authority to modify a sentence. United States v. Ruffin, 978

F.3d 1000, 1003 (6th Cir. 2020) (“[s]ince the Sentencing Reform Act of 1984, federal law has

generally prohibited a district court from modifying a term of imprisonment once it has been

imposed”) (alterations adopted) (internal quotation marks omitted). “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides, in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without conditions that
                                                  3
    Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 4 of 13 PAGEID #: 357




         does not exceed the unserved portion of the original term of imprisonment), after
         considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
         they are applicable, if it finds that extraordinary and compelling reasons warrant
         such a reduction … and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).2

         The decision to reduce a term of imprisonment pursuant to Section 3582(c)(1)(A) involves

a three-step test, based on three substantive requirements. United States v. Jones, 980 F.3d 1098,

1106-08 (6th Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i). At step one, a court must find that

extraordinary and compelling reasons warrant a sentence reduction.3 Jones, 980 F.3d at 1107-08.

At step two, a court must find that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission. Id. at 1108. At step three, a court must consider any

applicable Section 3553(a) factors and, in its discretion, find that the reduction authorized by steps

one and two is warranted in whole or in part under the particular circumstances of the case. Id. A

court may deny a compassionate release motion when any of the three substantive requirements is

lacking and need not address the others. United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

However, a court cannot grant such a motion unless the court addresses “all three steps.” Id.

         Regarding the first step, “Section 3582(c)(1)(A) does not define ‘extraordinary and

compelling reasons.’” Ruffin, 978 F.3d at 1004. Congress instructed that “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C. §

994(t). But apart from this instruction, “Congress delegated to the Sentencing Commission the

responsibility of describing what should be considered extraordinary and compelling reasons for

sentencing reduction, including the criteria to be applied and a list of specific examples by


2
  Subpart (ii) of this portion of the statute provides “a separate basis for compassionate release tied to the
defendant’s age and years in prison.” Ruffin, 978 F.3d at 1003.
3
  “Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).” Jones, 980 F.3d at 1108
n. 12.

                                                          4
    Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 5 of 13 PAGEID #: 358




promulgating general policy statements regarding the sentencing modification provisions in §

3582(c)(1)(A).” Jones, 980 F.3d at 1108-09 (alterations adopted) (internal quotation marks

omitted). The Sentencing Commission’s policy statement regarding compassionate release under

Section 3582(c)(1)(A) resides in § 1B1.13 of the United States Sentencing Commission Guidelines

Manual. Id. at 1109; U.S.S.G. § 1B1.13 (“Reduction in Term of Imprisonment Under 18 U.S.C.

§ 3582(c)(1)(A) (Policy Statement)”). However, “the Commission has not updated § 1B1.13 since

the First Step Act’s passage in December 2018.” Jones, 980 F.3d at 1109. Therefore, and for

reasons more fully explained in Jones, the Sixth Circuit held that—until the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act—district courts “have full discretion to

define ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13” in cases

where an incarcerated person files a motion for compassionate release.4 Id. at 1109-11 (“[u]ntil

the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full

discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion”).

         Regarding the second step, again, the Sentencing Commission’s policy statement regarding

compassionate release under 18 U.S.C. § 3582(c)(1)(A) resides in U.S.S.G. § 1B1.13. Jones, 980

F.3d at 1109. However, the Sixth Circuit held in Jones that “the passage of the First Step Act

rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for



4
  In Elias, while not mandating that future courts apply the two-part test used by the district court in that case, the
Sixth Circuit held that the district court did not abuse its discretion in applying a “two-part test for deciding when
the concern of contracting COVID-19 becomes an extraordinary and compelling reason for compassionate release:
(1) when the defendant is at high risk of having complications from COVID-19 and (2) the prison where the
defendant is held has a severe COVID-19 outbreak.” Elias, 984 F.3d at 520-21 (the district court did not abuse its
discretion in relying on that two-part test; the district court properly considered the Centers for Disease Control and
Prevention (CDC) guidance in effect at the time, a scientific journal, and information from the BOP concerning the
number of reported COVID-19 cases at the prison). Additionally, the Sixth Circuit held that a district court may
deny a motion for compassionate release if the defendant does not provide any records in the motion to support his
or her claimed medical ailment(s). Id.

                                                           5
   Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 6 of 13 PAGEID #: 359




compassionate release.” Id.; see also Elias, 984 F.3d at 518 (“§ 1B1.13 is not applicable to inmate-

filed compassionate-release motions”). Thus, U.S.S.G. § 1B1.13 currently is not an “applicable

policy statement[] issued by the Sentencing Commission” in such cases.                 18 U.S.C. §

3582(c)(1)(A); Jones, 980 F.3d at 1101, 1109. So now, “where incarcerated persons file motions

for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry,” at

least until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act. Jones, 980

F.3d at 1111.

       Regarding the third step, “[d]istrict courts should consider all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 980 F.3d at 1114. The factors set forth

in Section 3553(a) “consider such things as the characteristics of the defendant, the nature of the

offense, and various penological goals, such as the need to promote respect for law and to protect

the public.” Ruffin, 978 F.3d at 1005. More specifically, 18 U.S.C. § 3553(a) states:

       (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes
       set forth in paragraph (2) of this subsection. The court, in determining the
       particular sentence to be imposed, shall consider--

           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

           (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most effective
                manner;

           (3) the kinds of sentences available;

           (4) the kinds of sentence and the sentencing range established for--
                                                   6
  Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 7 of 13 PAGEID #: 360




               (A) the applicable category of offense committed by the applicable
               category of defendant as set forth in the guidelines--

                  (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
                  of title 28, United States Code, subject to any amendments made to
                  such guidelines by act of Congress (regardless of whether such
                  amendments have yet to be incorporated by the Sentencing
                  Commission into amendments issued under section 994(p) of title 28);
                  and

                  (ii) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)],
                  are in effect on the date the defendant is sentenced; or

               (B) in the case of a violation of probation or supervised release, the
               applicable guidelines or policy statements issued by the Sentencing
               Commission pursuant to section 994(a)(3) of title 28, United States Code,
               taking into account any amendments made to such guidelines or policy
               statements by act of Congress (regardless of whether such amendments
               have yet to be incorporated by the Sentencing Commission into
               amendments issued under section 994(p) of title 28);

           (5) any pertinent policy statement--

               (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
               title 28, United States Code, subject to any amendments made to such
               policy statement by act of Congress (regardless of whether such
               amendments have yet to be incorporated by the Sentencing Commission
               into amendments issued under section 994(p) of title 28); and

               (B) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)], is in
               effect on the date the defendant is sentenced[;]

           (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). Among the variety of items that courts have considered in this step are

conditions at the place of incarceration, the defendant’s health issues, whether the defendant is

receiving medical treatment for his or her health issues, the defendant’s behavior in prison, the

type of offense(s) for which the defendant was convicted, whether the defendant had prior criminal

convictions (and, if so, how many and the seriousness of such crimes), whether the defendant had

prior juvenile convictions, whether the defendant previously complied with any presentence or

                                                  7
   Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 8 of 13 PAGEID #: 361




post-incarceration conditions, the amount of the sentence that the defendant has served to date,

whether the court varied downward from the guidelines range when imposing the sentence,

whether the defendant has had a drug addiction, the defendant’s successful participation in

substance abuse programming or other rehabilitation efforts while incarcerated, the defendant’s

successful participation in educational or vocational training while incarcerated, and whether the

defendant took responsibility for his or her actions. Jones, 980 F.3d at 1115; Ruffin, 978 F.3d at

1008-09. Of course, not all of these items will be applicable or relevant (or known to the court) in

all cases, and other items may be applicable or relevant. Id.; see also 18 U.S.C. § 3582(c)(1)(A)(i)

(a court should consider “the factors set forth in [18 U.S.C.] section 3553(a) to the extent that they

are applicable”).

       Finally, “Congress’s use of ‘may’ in § 3582(c)(1)(A) dictates that the compassionate

release decision is discretionary, not mandatory.” Jones, 980 F.3d at 1106; see also 18 U.S.C. §

3582(c)(1)(A)(i) (stating that a court “may” reduce the term of imprisonment); Ruffin, 978 F.3d at

1005 (a “district court has substantial discretion” in deciding whether to reduce a term of

imprisonment pursuant to Section 3582(c)(1)(A)); Elias, 984 F.3d at 518 (a district court may

reduce the term of imprisonment if all three of the substantive requirements are met, “but need not

do so”).

       B. Application

           Brown asks that the Court grant the Motion and “commute his sentence or grant his early

release to home confinement in response to the COVID-19 pandemic.” (Doc. 54 at PAGEID #

346.) Brown says that he “suffers from obesity, hypertension, and a diabetic condition, which may

place him at a higher risk for infection and complications from COVID-19.” (Id. at PAGEID #




                                                  8
    Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 9 of 13 PAGEID #: 362




347.5) He adds that, aside from his “significant Covid-19 concerns, [his] mother has been

diagnosed with terminal Stage 4 cancer” and is being cared for by his younger brother, who is

paralyzed and in a wheelchair. (Doc. 52 at PAGEID # 331.)

          Additionally, Brown argues that, having now served the majority of his sentence, “[t]he

length of his incarceration adequately addresses the seriousness of the offense, deters criminal

conduct, and protects the public under § 3553(a).” (Doc. 54 at PAGEID # 348.) He also argues

that his crimes were non-violent, his prison record and rehabilitative efforts have been exemplary,

and he has a release plan and anticipated employment. (Doc. 52 at PAGEID # 328, 330-32.)

Brown says that he is expected to graduate from a faith-based re-entry program this June, “after

which he is expected to be transferred to a halfway house.” (Id. at PAGEID # 328.) He argues

this implies a “pre-determination that Brown will not pose a threat to the community.” (Id.) He

asserts that “[h]e poses no safety threat to the community if his release is granted.” (Id. at PAGEID

# 331.)

          In response, the Government argues that this Court lacks the authority to grant Brown’s

request to serve the rest of his term in home confinement and that Brown has not demonstrated

that he is eligible for release under Section 3582(c)(1)(A). (See Doc. 53.) It also argues that

Brown’s circumstances do not amount to the “extraordinary and compelling” level. (Id.) And, the

Government argues that the nature and circumstances of Brown’s crimes and his history and

characteristics weigh against relief under the applicable factors set forth in Section 3553(a). (Id.)

More specifically, the Government asserts that, based on Brown’s crimes and history, “the need

for the sentence to reflect the seriousness of the offense, afford adequate deterrence, and protect

the public” cut against granting him relief. (Id. at PAGEID # 343.)


5
  Brown attached to the Reply an unauthenticated document that appears to be a BOP record indicating that Brown
is obese and suffers from hypertension, among other ailments. (Doc. 55 at PAGEID # 351-52.)

                                                       9
  Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 10 of 13 PAGEID #: 363




               1. Preliminary matters

       The Court must address a couple of preliminary issues. First, to the extent that Brown asks

the Court to release him to home confinement for the remainder of his sentence (see Doc. 52 at

PAGEID # 328), it amounts to him asking the Court to order a change in the place where his

sentence will be served (from Milan FCI to his home), not to order a reduction in his sentence.

The Court previously informed Brown, in its order from less than six months ago, that it lacks the

authority to grant such a request. (See Doc. 51 (explaining that “[i]t is the BOP that has the

authority to determine the place of a defendant’s confinement, not the courts,” and citing

supporting law).) As the Court said in that earlier order, the CARES Act did not change this fact.

18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the prisoner’s

imprisonment …”); CARES Act, Pub. L. No. 116-136, at Div. B., Title II, § 120003(b)(2); United

States v. Brummett, No. 20-5626, 2020 U.S. App. LEXIS 26427, at *5, 2020 WL 5525871 (6th

Cir. Aug. 19, 2020) (“to the extent that [the defendant prisoner] sought relief under the CARES

Act, the district court correctly held that the authority to grant home confinement remains solely

with the Attorney General and the BOP”).

       Second, to the extent that Brown is arguing that his Motion should be granted due to the

Eighth Amendment’s prohibition on the infliction of cruel and unusual punishments (see Doc. 52

at PAGEID # 329), a compassionate release motion is not the appropriate mechanism or vehicle

to raise such a claim of alleged constitutional violations. See, e.g., United States v. Smith, No.

3:17-cr-25-TMR-1, 2020 U.S. Dist. LEXIS 213050, 2020 WL 6702173, at *6 n.8 (S.D. Ohio Nov.

13, 2020) (collecting cases).

               2. Compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

       The Court now turns to Brown’s request for compassionate release through reducing his

term of imprisonment pursuant to Section 3582(c)(1)(A)(i). (See Doc. 54 at PAGEID # 346

                                               10
    Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 11 of 13 PAGEID #: 364




(explaining that Section 3582(c)(1)(A) expressly permits the Court to reduce an inmate’s sentence

after the inmate has fully exhausted his administrative rights under prescribed conditions).)

Regarding step one, for the purposes of the Court’s analysis, the Court will assume—without

deciding—that Brown has demonstrated an extraordinary and compelling reason for reducing the

term of imprisonment.6 Regarding step two, given that Brown (an incarcerated person) filed the

Motion, the Court “may skip”—and does skip—this step, in accordance with the Sixth Circuit’s

Jones decision. Jones, 980 F.3d at 1111.

         However, that does not end the Court’s inquiry. There is still the third step: consideration

of any applicable Section 3553(a) factors and determination of whether, in the Court’s discretion,

the reduction is warranted in whole or in part under the particular circumstances of this case. Elias,

984 F.3d at 519; Jones, 980 F.3d at 1108; 18 U.S.C. § 3582(c)(1)(A)(i); see also Ruffin, 978 F.3d

at 1005 (“[e]ven if [the first two requirements] are met, … a district court may still deny relief if

it finds that the applicable § 3553(a) factors do not justify it”) (internal quotation marks omitted).

         The Court has considered the Section 3553(a) factors to the extent that they are applicable.

18 U.S.C. § 3582(c)(1)(A)(i). This includes that the Court considered Brown’s history and

characteristics, such as his asserted behavior in prison, rehabilitation efforts, and educational or

vocational training while incarcerated. See 18 U.S.C. § 3553(a)(1). Brown has also expressed

remorse for his actions, and he now has served the majority of his prison term. The Court also

acknowledges the challenging conditions at Milan FCI during the current COVID-19 pandemic

and Brown’s health issues. See 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(D).



6
  The Court emphasizes it has not actually found that any circumstance (separately or combined) alleged by Brown
qualifies as an “extraordinary and compelling reason[] [that] warrant[s] a reduction” of his sentence. 18 U.S.C §
3582(c)(1)(A)(i). As shown herein, the Court need not actually conduct that analysis to decide the Motion. See,
e.g., Jones, 980 F.3d at 1108 (affirming district court’s decision, which had “assumed for the sake of argument that
extraordinary and compelling reasons existed” to reduce the defendant’s term of imprisonment, proceeded to weigh
several § 3553(a) factors, and then denied the motion for compassionate release).

                                                         11
  Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 12 of 13 PAGEID #: 365




       Yet, the “nature and circumstances of the offense” do not favor a reduction in the term of

imprisonment.    See 18 U.S.C. § 3553(a)(1).          The offenses for which Brown is currently

incarcerated were two separate drug cases involving the recovery of loaded firearms and large

quantities of dangerous drugs, including heroin and cocaine. These were serious offenses, as

Brown seems to acknowledge. (See Doc. 54 at PAGEID # 347.) Brown’s prior involvement in

large-scale drug trafficking activities with firearms continues to concern the Court. The Court

finds that the nature and circumstances of those offenses weigh strongly against warranting a

sentence reduction. 18 U.S.C. § 3553(a)(1); see also 18 U.S.C. §§ 3553(a)(2)(A), (a)(2)(B),

(a)(2)(C). Additionally, Brown was driving while under the influence on July 28, 2011 when he

committed the offenses in Case No. 3:11-cr-173, and his criminal history indicates that he had

previously been convicted of driving while under the influence. (See PSI at ¶¶ 69, 84.) The Court

finds that the need for the sentence imposed to reflect the seriousness of the offenses, promote

respect for the law, provide just punishment for the offenses, afford adequate deterrence to criminal

conduct, and protect the public from further crimes of the defendant do not favor early release.

See 18 U.S.C. § 3553(a)(2)(A)-(C).

       Having considered the factors set forth in section 3553(a) to the extent that they are

applicable, the Court finds that the requested reduction in the term of imprisonment is not

warranted. Thus, even if steps one and two authorized the requested reduction, the Court finds

that consideration of the applicable Section 3553(a) factors warrants denial of the Motion. Jones,

980 F.3d at 1102 (affirming decision to deny motion for compassionate release where “the district

court found for the sake of argument that an extraordinary and compelling circumstance existed in

[defendant’s] case but that the § 3553(a) factors counseled against granting compassionate

release”); United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (affirming denial of a



                                                 12
  Case: 3:12-cr-00091-TMR Doc #: 56 Filed: 03/16/21 Page: 13 of 13 PAGEID #: 366




compassionate release motion where “the District Court reasonably concluded that several of the

§ 3553(a) factors—including … the need to reflect the seriousness of the offense, promote respect

for the law, and afford adequate deterrence—counsel against compassionate release …”).

   III.      CONCLUSION

          Although the Court recognizes Brown’s asserted medical ailments, commends his prison

record and his extensive achievements and efforts to better himself while incarcerated (see, e.g.,

Doc. 52 at PAGEID # 330-31), and is sympathetic to his arguments about the fear of contracting

COVID-19 and his mother’s medical diagnosis, the circumstances here do not warrant a reduction

in the term of imprisonment pursuant to Section 3582(c)(1)(A). The Court is encouraged by

Brown’s progress while in prison, but it agrees with the Government that his motion to reduce his

sentence should not be granted after considering the applicable Section 3553(a) factors. For the

reasons stated above, the Court DENIES the Motion for Compassionate Release (Doc. 50).

          DONE and ORDERED in Dayton, Ohio, this Tuesday, March 16, 2021.

                                                                 s/Thomas M. Rose
                                                         ________________________________
                                                                 THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                               13
